

Restricted Stock Award No. __




ATLANTIC CAPITAL BANCSHARES, INC.
2015 STOCK INCENTIVE PLAN
Restricted Stock Award Agreement
(Employees)
Name of Participant:                                    
Grant Date:                                        
Number of Shares Subject to Award:                            


THIS AGREEMENT (together with Schedules A and B attached hereto, this
“Agreement”), made the ____ day of ________________ (the “Grant Date”), between
Atlantic Capital Bancshares, Inc., a Georgia corporation (the “Company”), and
_______________________, an Employee of the Company or an Affiliate (the
“Participant”).
R E C I T A L S:
In furtherance of the purposes of the Atlantic Capital Bancshares, Inc. 2015
Stock Incentive Plan, as it may be amended (the “Plan”), and in consideration of
the services of the Participant and such other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Company and
the Participant hereby agree as follows:
1.Incorporation of Plan. The rights and duties of the Company and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, a copy of which is delivered herewith or
has previously been provided to the Participant and the terms of which are
incorporated herein by reference. In the event of any conflict between the
provisions in this Agreement and those of the Plan, the provisions of the Plan
shall govern, unless the Administrator determines otherwise. Unless otherwise
defined herein, capitalized terms in this Agreement shall have the same
definitions as set forth in the Plan.
2.    Grant of Restricted Stock Award.
(a)    The number of shares of the Company’s Common Stock (the “Common Stock”)
subject to the Restricted Stock Award (the “Award”) granted under this Agreement
shall be ______ shares (the “Shares”). Any portion of the Shares subject to the
Award which have not vested (due to continued service requirements, performance
objectives or other conditions) shall be referred to as “Unvested Shares.” Any
portion of the Shares subject to the Award which were granted without being
subject to continued service, performance objectives or other conditions, and/or
shares as to which such conditions have been met or cancelled shall be referred
to as “Vested Shares.”
(b)    Subject to the terms of this Agreement and the Plan, the Company hereby
grants the Participant, as a matter of separate inducement and agreement in
connection with his or her employment with or service to the Company, and not in
lieu of any salary or other compensation for his or her services, this Award for
that number of Shares as is set forth in this Section 2. The Participant
expressly acknowledges that the terms of Schedules A and B shall be incorporated
herein by reference and shall constitute part of this Agreement
3.    Share Certificates; Dividends and Voting Rights. Subject to the conditions
of this Section 3, a certificate or certificates representing the Shares subject
to the Award shall be issued in the name of the Participant after the Grant
Date. The Participant shall not be deemed to be the holder of any of the Shares
subject to the Award and shall not have any rights of a shareholder unless and
until certificates for such Shares have been issued to him or her. The
Administrator shall require, as a condition to the grant of the Award and the
issuance of the Shares, that (a) the Participant deliver the certificate(s)
representing all of the Unvested Shares to the Administrator or its designee to
be held in escrow until the Award vests and is no longer subject to a
substantial risk of forfeiture (in which case the Shares will be promptly
released to the Participant) or is forfeited (in which case the Shares will be
returned to the Company); and/or (b) the Participant deliver to the Company a
stock power, endorsed in blank (or similar instrument), relating to the Unvested
Shares and in addition to both (a) and (b), the Participant has executed such
other agreements required under Section 10(a). Upon the issuance and delivery of
a certificate for the Shares, the Participant shall have such rights and
incidents of ownership of the Shares acquired pursuant to the Award, including
voting rights, as are permitted by the Plan, this Agreement, any other
agreements and any Applicable Law; provided, however, that, (a) except as
otherwise provided in Section 5(b) herein, any Unvested Shares subject to the
Award (and any related voting rights, dividend rights or other rights as a
shareholder) shall be forfeited in the event that the employment or service of
the Participant terminates (for any reason) prior to the time such Unvested
Shares vest, and in the event of such termination or forfeiture, the Participant
shall have no rights with respect to the Award or the Unvested Shares; (b) all
of the Shares subject to the Award shall be subject to any restrictions
applicable under the Plan (including but not limited to the provisions of
Section 18 therein), this Agreement and any other applicable agreements; and (c)
if any cash or non-cash dividends are declared and paid by the Company with
respect to any Shares subject to the Award (to the extent that the Award is then
not vested), the Participant shall have dividend rights with respect to such
Shares, but such dividend rights shall be subject to the same vesting schedule,
forfeiture terms and other restrictions as are applicable to the underlying
Shares.
4.    Vesting of Award.
(a)    Subject to the terms of the Plan and this Agreement, including but not
limited to Section 5 and Section 12 herein, the Award shall vest, and the Shares
subject to the Award shall vest, upon such date or dates, and subject to such
conditions, as are described on Schedule A, which is attached hereto and
expressly made a part of this Agreement. Without limiting the effect of the
foregoing, the Shares subject to the Award may vest in installments over a
period of time, if so provided in Schedule A. The Participant expressly
acknowledges that the Award shall vest only upon such terms and conditions as
are provided in this Agreement (including but not limited to Schedule A) and
otherwise in accordance with the terms of the Plan.
(b)    The Administrator has sole authority to determine whether and to what
degree the Award has vested and been earned and is payable and to interpret the
terms and conditions of this Agreement and the Plan.
5.    Effect of Termination of Employment or Service.
(a)    Except as otherwise provided in this Section 5 or Section 12 herein, if
the employment or service of the Participant is terminated for any reason
(whether by the Company or the Participant and whether voluntary or involuntary
or with or without Cause) (such date of termination of employment or service
being referred to as the “Termination Date”) and all or any part of the Award
has not vested or been earned pursuant to the terms of the Plan and this
Agreement, then the Award, to the extent not vested or earned as of the
Participant’s Termination Date, shall be forfeited immediately upon such
termination, and the Participant shall have no further rights with respect to
the Award or the Shares underlying that portion of the Award that has not yet
vested (that is, the Unvested Shares). The Participant expressly acknowledges
and agrees that the termination of his or her employment or service shall
(except as may otherwise be provided in this Agreement or the Plan) result in
forfeiture of the Award to the extent that the Award has not vested as of his or
her Termination Date.
(b)    Notwithstanding the provisions of Section 5(a), and subject to the terms
of Section 3(c) of the Plan, the Award shall become 100% vested upon the
termination of the Participant’s employment or service if and only if the
Participant’s termination is due to:
(i)    death;
(ii)    Disability; or
(iii)    due to Good Reason (as defined in the Participant’s employment
agreement with the Company and/or Atlantic Capital Bank (the “Bank”), or, if
there is no employment agreement defining Good Reason, as defined in Section
5(c) of this Agreement)
(c)    For purposes of this Section 5, “Good Reason” shall occur if during the
Participant’s employment, the Participant’s employment is materially and
adversely altered by the Company, without the Participant’s consent, by:
(i)    a material reduction in the Participant’s base salary;
(ii)    the assignment to the Participant of duties or responsibilities
materially inconsistent with, or a material diminution in, the Participant’s
position, authority, duties or responsibilities; or
(iii)    the relocation of the Participant’s principal place of employment by
more than 30 miles from the location at which the Participant is stationed.
An event or condition that would otherwise constitute “Good Reason” shall
constitute Good Reason only if the Company fails to rescind or cure such event
or condition within 30 days after receipt from the Participant of written notice
of the event which constitutes Good Reason, and Good Reason shall cease to exist
for any event or condition described herein on the 60th day following the later
of the occurrence or the Participant’s knowledge thereof, unless the Participant
has given the Company written notice thereof prior to such date.
The Administrator shall have sole discretion to determine the basis for the
Participant’s termination of employment or service, including whether such
termination is due to Disability or Good Reason.
6.    No Right of Continued Employment or Service; Forfeiture of Award; No
Rights to Future Awards. Neither the Plan, the Award, this Agreement nor any
other action related to the Plan shall confer upon the Participant any right to
continue in the employ or service of the Company or an Affiliate or to interfere
in any way with the right of the Company or an Affiliate to terminate the
Participant’s employment or service at any time. Except as otherwise provided in
the Plan or this Agreement or as may be determined by the Administrator, all
rights of the Participant with respect to the Award shall terminate upon
termination of the Participant’s employment or service with the Company or an
Affiliate. The Participant acknowledges and agrees that the Company has no
obligation to advise the Participant of the expiration of the Award. The grant
of the Award does not create any obligation to grant further awards.
7.    Nontransferability of Award. The Award shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than transfers by
will or the laws of intestate succession, and the Participant or other recipient
of the Award shall not sell, transfer, assign, pledge or otherwise encumber
Shares subject to the Award until the Restriction Period has expired and until
all conditions to vesting have been met. The designation of a beneficiary in
accordance with the Plan does not constitute a transfer.
8.    Superseding Agreement; Binding Effect. This Agreement supersedes any
statements, representations or agreements of the Company with respect to the
grant of the Award, and the Participant hereby waives any rights or claims
related to any such statements, representations or agreements. This Agreement
does not supersede or amend any existing confidentiality agreement,
non-competition agreement, non-solicitation agreement, employment agreement,
consulting agreement or any other similar agreement between the Participant and
the Company, including but not limited to any restrictive covenants contained in
such agreements, which shall remain in full force and effect and enforceable in
accordance with their terms. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective executors,
administrators, next-of-kin, successors and assigns.
9.    Representations and Warranties of Participant. The Participant represents
and warrants to the Company that:
(a)    Agrees to Terms of the Plan and Agreement. The Participant has received a
copy of the Plan, has read and understands the terms of the Plan and this
Agreement and agrees to be bound by their terms and conditions.
(b)    Income Tax Consequences. The Participant acknowledges that he or she is
solely responsible and liable for the satisfaction of all taxes and penalties
that may arise in connection with the Award (including but not limited to any
taxes arising under Code Section 409A), and the Company shall not have any
obligation to indemnify or otherwise hold the Participant harmless from any or
all such taxes. The Participant further acknowledges that the Company has made
no warranties or representations to the Participant with respect to the tax
consequences (including but not limited to income tax consequences) related to
the transactions contemplated by this Agreement, and the Participant is in no
manner relying on the Company or its representatives for an assessment of such
tax consequences. The Participant acknowledges that there may be adverse tax
consequences upon acquisition or disposition of the Shares subject to the Award
and that the Participant should consult a tax advisor prior to such acquisition
or disposition. The Participant acknowledges that he or she has been advised
that he or she should consult with his or her own attorney, accountant and/or
tax advisor regarding the decision to enter into this Agreement and the
consequences thereof. The Participant also acknowledges that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.
10.    Restrictions on Award and Shares.
(a)    Other Agreements. As a condition to the issuance and delivery of the
Award, or the grant of any benefit pursuant to the terms of the Plan, the
Company may require the Participant or other person to become a party to this
Agreement, any shareholders’ agreement, other agreement(s) restricting the
transfer, purchase or repurchase of shares of Common Stock of the Company,
voting agreement and/or employment agreements, consulting agreements,
non-competition agreements, confidentiality agreements, non-solicitation
agreements or other agreements imposing such restrictions as may be required by
the Company. In addition, without in any way limiting the effect of the
foregoing, the Participant or other holder shall be permitted to transfer such
Shares only if such transfer is in accordance with the terms of the Plan, this
Agreement, any shareholders’ agreement and any other applicable agreements. The
acquisition of Shares by the Participant or any other holder shall be subject
to, and conditioned upon, the agreement of the Participant or other holder to
the restrictions described in the Plan, this Agreement, any shareholders’
agreement and any other applicable agreements.
(b)    Compliance with Applicable Law. The Company may impose such restrictions
on the Award, the Shares and any other benefits underlying the Award as it may
deem advisable, including without limitation restrictions under the federal
securities laws, the requirements of any stock exchange or similar organization
and any blue sky, state or foreign securities laws or other laws applicable to
such securities. Notwithstanding any other provision of the Plan or this
Agreement to the contrary, the Company shall not be obligated to issue, deliver
or transfer shares of Common Stock, make any other distribution of benefits or
take any other action, unless such delivery, distribution or action is in
compliance with Applicable Law (including but not limited to the requirements of
the Securities Act). The Company is under no obligation to register the Shares
with the Securities and Exchange Commission or to effect compliance with the
exemption, registration, qualification or listing requirements of any state
securities laws, stock exchange or similar organization, and the Company shall
have no liability for any inability or failure to do so. The Company may cause a
restrictive legend or legends to be placed on any certificate issued pursuant to
the Award in such form as may be prescribed from time to time by Applicable Law
or as may be advised by legal counsel.
11.    Certain Changes in Status. The Participant acknowledges that the
Administrator has the sole discretion to determine (taking into account any Code
Section 409A considerations), at any time, the effect, if any, on the Award
(including but not limited to modifying the vesting of the Award) of any changes
in the Participant’s status (other than termination) as an Employee, including
but not limited to a change from full-time to part-time, or vice versa, or other
similar changes in the nature or scope of the Participant’s employment or
service.
12.    Effect of Change of Control.
(a)Notwithstanding any other provision in the Plan to the contrary (and unless
otherwise required pursuant to Code Section 409A), the following provisions
shall apply in the event of a Change of Control:
(i)To the extent that the successor or surviving company in the Change of
Control event does not assume or substitute the Award (or in which the Company
is the ultimate parent corporation and does not continue the Award) on
substantially similar terms or with substantially equivalent economic benefits
(as determined by the Administrator) as the Award outstanding immediately prior
to the Change of Control event, any restrictions, including but not limited to
the Restriction Period, Performance Period and/or performance criteria
applicable to the Award shall be deemed to have been met, and the Award shall
become fully vested, earned and payable to the fullest extent of the original
grant of the Award (or, if the Award is performance-based and the earning of
which is based on attaining a target level of performance, the Award shall be
deemed earned at target).
(ii)Further, in the event that the Award is substituted, assumed or continued as
provided in Section 12(a) herein, the Award will nonetheless become vested in
full and any restrictions, including but not limited to the Restriction Period,
Performance Period and/or performance criteria applicable to the Award shall be
deemed to have been met, and the Award shall become fully vested, earned and
payable to the fullest extent of the original award (or, if the Award is
performance-based and the earning of which is based on attaining a target level
of performance, the Award shall be deemed earned at target), if the employment
or service of the Participant is terminated within six months before (in which
case vesting shall not occur until the effective date of the Change of Control)
or one year (or such other period after a Change of Control as may be stated in
a Participant’s employment, change of control, consulting or other similar
agreement, if applicable) after the effective date of a Change of Control if
such termination of employment or service (i) is by the Company not for Cause or
(ii) is by the Participant for Good Reason. For clarification, for the purposes
of this Section 12, the “Company” shall include any successor to the Company.
(iii)Notwithstanding any other provision of the Plan to the contrary, in the
event that the Participant has entered into an employment agreement as of the
Effective Date of the Plan or is a participant in the Company’s Change in
Control Plan or similar arrangement, the Participant shall be entitled to the
greater of the benefits provided upon a change of control of the Company under
the Plan or the respective employment agreement, Change in Control Plan or other
arrangement, and such agreement, Change in Control Plan or other arrangement
shall not be construed to reduce in any way the benefits otherwise provided to
the Participant upon a Change of Control as defined in the Plan.
(b)For the purposes herein, except as may be otherwise required, if at all,
under Code Section 409A, a “Change of Control” shall be deemed to have occurred
on the earliest of the following dates:
(i)    The date any entity or person shall have become the beneficial owner of,
or shall have obtained voting control over, more than fifty percent (50%) of the
total voting power of the Company’s then outstanding voting stock;
(ii)    The date of the consummation of (A) a merger, consolidation or
reorganization of the Company (or similar transaction involving the Company), in
which the holders of the Common Stock immediately prior to the transaction have
voting control over less than fifty-one percent (51%) of the voting securities
of the surviving corporation immediately after such transaction, or (B) the sale
or disposition of all or substantially all the assets of the Company; or
(iii)    The date there shall have been a change in a majority of the Board of
Directors of the Company within a 12-month period unless the nomination for
election by the Company’s shareholders of each new Director was approved by the
vote of two-thirds of the members of the Board (or a committee of the Board, if
nominations are approved by a Board committee rather than the Board) then still
in office who were in office at the beginning of the 12-month period.
(For the purposes herein, the term “person” shall mean any individual,
corporation, partnership, group, association or other person, as such term is
defined in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, other than
the Company, a Subsidiary of the Company or any employee benefit plan(s)
sponsored or maintained by the Company or any Subsidiary thereof, and the term
“beneficial owner” shall have the meaning given the term in Rule 13d-3 under the
Exchange Act.)
For the purposes of clarity, (i) a transaction shall not constitute a Change of
Control if its principal purpose is to change the state of the Company’s
incorporation, create a holding company that would be owned in substantially the
same proportions by the persons who held the Company’s securities immediately
before such transaction or is another transaction of other similar effect; and
(ii) in no event shall a firm commitment underwritten public offering of the
Common Stock pursuant to an effective registration statement under the
Securities Act constitute a Change of Control.
Notwithstanding the preceding provisions of Section 12(b), in the event that the
Award is deemed to be deferred compensation subject to (and not exempt from) the
provisions of Code Section 409A, then distributions related to the Award to be
made upon a Change of Control may be permitted, in the Administrator's
discretion, upon the occurrence of one or more of the following events (as they
are defined and interpreted under Code Section 409A): (A) a change in the
ownership of the Company; (B) a change in effective control of the Company; or
(C) a change in the ownership of a substantial portion of the assets of the
Company.
13.    Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
Georgia, without regard to the conflict of laws provisions of any state, and in
accordance with applicable federal laws of the United States. The Company and
the Participant agree that any dispute arising from this Agreement shall be
resolved only in a state or federal court sitting in Fulton County, Georgia,
which shall have exclusive jurisdiction over any such dispute. The Company and
the Participant consent to the personal jurisdiction and waive any objection to
jurisdiction or venue in any such court.
14.    Amendment and Termination; Waiver. Subject to the terms of the Plan, this
Agreement may be amended, altered, suspended and/or terminated at any time,
prospectively or retroactively, by the Administrator; provided, however, that
any such amendment, alteration, suspension or termination of the Award shall
not, without the written consent of the Participant, materially adversely affect
the rights of the Participant with respect to the Award. Notwithstanding the
foregoing, the Administrator shall have unilateral authority to amend the Plan
and this Agreement (without Participant consent) to the extent necessary to
comply with Applicable Law or changes to Applicable Law (including but in no way
limited to Code Section 409A and federal securities laws). The Administrator
also shall have unilateral authority to make adjustments to the terms and
conditions of the Award in recognition of unusual or nonrecurring events
affecting the Company or any Affiliate, or the financial statements of the
Company or any Affiliate, or of changes in Applicable Law, or accounting
principles, if the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or necessary or
appropriate to comply with applicable accounting principles or Applicable Law.
The waiver by the Company of a breach of any provision of this Agreement by the
Participant shall not operate or be construed as a waiver of any subsequent
breach by the Participant.
15.    Withholding. The Participant acknowledges that the Company shall require
the Participant to pay the Company in cash the amount of any tax or other amount
required by any governmental authority to be withheld and paid over by the
Company to such authority for the account of the Participant, and the
Participant agrees, as a condition to the grant of the Award and delivery of the
Shares or any other benefit, to satisfy such obligations. Notwithstanding the
foregoing, the Administrator may in its discretion establish procedures to
permit the Participant to satisfy such obligation in whole or in part, and any
local, state, federal, foreign or other income tax obligations relating to the
Award, by electing (the “election”) to have the Company withhold shares of
Common Stock from the Shares to which the Participant is otherwise entitled. The
number of shares to be withheld shall have a Fair Market Value as of the date
that the amount of tax to be withheld is determined as nearly equal as possible
to (but not exceeding) the amount of such obligations being satisfied. Each
election must be made in writing to the Administrator in accordance with
election procedures established by the Administrator.
16.    Administration. The authority to construe and interpret this Agreement
and the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of this Agreement by
the Administrator and any decision made by it with respect to this Agreement are
final and binding.
17.    Notices. Except as may be otherwise provided by the Plan or determined by
the Administrator, any written notices provided for in this Agreement or the
Plan shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailed but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated in the
Company’s records, or if to the Company, at the Company’s principal office.
18.    Severability. If any provision of this Agreement shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of this Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. To the
extent any provision of this Agreement or a Prohibited Activity (as defined
herein) is deemed to be unenforceable as written but could be made enforceable
by way of modification or reformation, then it is the intent of the parties that
such provision be modified or reformed to make it enforceable to the fullest
extent permitted by law.
19.    Right of Offset. Notwithstanding any other provision of the Plan or this
Agreement, the Company may at any time (subject to any Code Section 409A
considerations) reduce the amount of any payment or other benefit otherwise
payable to or on behalf of the Participant by the amount of any obligation of
the Participant to or on behalf of the Company or an Affiliate that is or
becomes due and payable, and, by entering into this Agreement, the Participant
shall be deemed to have consented to such reduction.
20.    Forfeiture of Award.
(a)    Notwithstanding any other provision of this Agreement, if, at any time
during the employment or service of the Participant or during the 12-month
period following termination of employment or service (regardless of whether
such termination was by the Company or the Participant, and whether voluntary or
involuntary or with or without Cause or Good Reason), the Participant engages in
a Prohibited Activity (as defined herein), then the Award shall immediately be
terminated (to the extent not otherwise already terminated) and all of
Participant’s rights under this Agreement shall be forfeited in their entirety.
(b)    For the purposes herein, a “Prohibited Activity” shall have the meaning
set forth on Schedule B attached hereto.
(c)    The Participant acknowledges that compliance with the provisions of this
Section 20 is a condition precedent to the Participant’s rights under this
Agreement. The Participant further acknowledges and agrees that, by entering
into this Agreement, the Participant agrees to be bound by the covenants
contained in Schedule B for the durations and pursuant to the terms set forth
therein regardless of whether the Participant’s rights under this Agreement have
been forfeited because of a violation of the covenants or otherwise.
(d)    Notwithstanding the provisions of Section 20(a) herein, the waiver by the
Company in any one or more instances of any rights afforded to the Company
pursuant to the terms of Section 20(a) herein shall not be deemed to constitute
a further or continuing waiver of any rights the Company may have pursuant to
the terms of this Agreement or the Plan (including but not limited to the rights
afforded the Company in Section 19 herein).
21.    Compliance with Recoupment, Ownership and Other Policies or Agreements.
As a condition to receiving this Award, the Participant agrees that he or she
shall abide by all provisions of any equity retention policy, stock ownership
guidelines, compensation recovery policy and/or other policies adopted by the
Company, each as in effect from time to time and to the extent applicable to the
Participant, In addition, the Participant shall be subject to such compensation
recovery, recoupment, forfeiture or other similar provisions as may apply to him
or her under Applicable Law.
22.    Counterparts; Further Instruments. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The parties hereto
agree to execute such further instruments and to take such further action as may
be reasonably necessary to carry out the purposes and intent of this Agreement.
[Signature Page Follows]
IN WITNESS WHEREOF, this Agreement has been executed in behalf of the Company
and by the Participant on the day and year first above written.
ATLANTIC CAPITAL BANCSHARES, INC.
By:         

Printed Name:     

Title:     
Attest:
    
Secretary
[Corporate Seal]
PARTICIPANT
By:         
Printed Name:     




ATLANTIC CAPITAL BANCSHARES, INC.
2015 STOCK INCENTIVE PLAN
Restricted Stock Award Agreement
SCHEDULE A








Grant Date:                    


Number of Shares Subject to Award: ______ shares
Restriction Period: The Shares subject to the Award shall vest and be earned in
installments, as provided below, subject to the continued employment or service
of the Participant and such other terms and conditions as may be imposed by the
Plan and the Agreement:
Date of Vesting
Percentage of Shares Vested
___________
 
 
 
 
 





ATLANTIC CAPITAL BANCSHARES, INC.
2015 STOCK INCENTIVE PLAN


Restricted Stock Award Agreement


SCHEDULE B


“Prohibited Activity”




A “Prohibited Activity” shall be any violation of any one or more than one of
the protective covenants set forth hereafter:


1.    Confidential Information and Trade Secrets. During the Participant’s
employment, the parties acknowledge that the Company and/or Atlantic Capital
Bank (collectively, the “Bank”) shall disclose, or has already disclosed, to the
Participant for use in the Participant’s employment, and that the Participant
will be provided access to and otherwise make use of, acquire, create, or add to
certain valuable, unique, proprietary, and secret information of the Bank
(whether tangible or intangible and whether or not electronically kept or
stored), including financial statements, drawings, designs, manuals, business
plans, processes, procedures, formulas, inventions, pricing policies, customer
and prospect lists and contacts, contracts, sources and identity of vendors and
contractors, financial information of customers of the Bank, and other
proprietary documents, materials, or information indigenous to the Bank,
relating to their businesses and activities, or the manner in which the Bank
does business, which is valuable to the Bank in conducting its business because
the information is kept confidential and is not generally known to the Bank’s
competitors or to the general public (“Confidential Information”). Confidential
Information does not include information generally known or easily obtained from
public sources or public records, unless the Participant causes the Confidential
Information to become generally known or easily obtained from public sources or
public records.


(a)    To the extent that the Confidential Information rises to the level of a
trade secret under applicable law, then the Participant shall, during the
Participant’s employment and for so long as the Confidential Information remains
a trade secret under applicable law (or for the maximum period of time otherwise
allowed by applicable law) (i) protect and maintain the confidentiality of such
trade secrets and (ii) refrain from disclosing, copying, or using any such trade
secrets without the Bank’s prior written consent, except as necessary in the
Participant’s performance of the Participant’s duties while employed with the
Bank.


(b)    To the extent that the Confidential Information defined above does not
rise to the level of a trade secret under applicable law, the Participant shall,
during the Participant’s employment and following any voluntary or involuntary
termination of employment (whether by the Bank or the Participant) for so long
as the information remains confidential, (i) protect and maintain the
confidentiality of the Confidential Information and (ii) refrain from
disclosing, copying, or using any Confidential Information without the Bank’s
prior written consent, except as necessary in the Participant’s performance of
the Participant’s duties while employed with the Bank.


2.    Return of Property of the Bank. Upon any voluntary or involuntary
termination of the Participant’s employment (or at any time upon request of the
Bank), the Participant agrees to immediately return to the Bank all property of
the Bank (including, without limitation, all documents, electronic files,
records, computer disks or other tangible or intangible things that may or may
not relate to or otherwise comprise Confidential Information or trade secrets,
as defined by applicable law) that the Participant created, used, possessed or
maintained while working for the Bank from whatever source and whenever created,
including all reproductions or excerpts thereof. This provision does not apply
to purely personal documents of the Participant, but it does apply to business
calendars, Rolodexes, customer lists, contact sheets, computer programs, disks
and their contents, whether in hard copy or electronic form, and like
information that may contain some personal matters of the Participant, including
without limitation information on desk computers, laptops, smart phones, iPads,
thumb drives, or similar devices. The Participant acknowledges that title to all
such property is vested in the Bank.


3.    Non-Diversion of Business Opportunity. During the Participant’s employment
with the Bank and consistent with the Participant’s duties and fiduciary
obligations to the Bank, the Participant shall (a) disclose to the Bank any
business opportunity that comes to the Participant’s attention during the
Participant’s employment with the Bank and that relates to the business of the
Bank or otherwise arises as a result of the Participant’s employment with the
Bank and (b) not take advantage of or otherwise divert any such opportunity for
the Participant’s own benefit or that of any other person or entity without
prior written consent of the Bank.


4.    Non-Solicitation of Customers. During the Participant’s employment and for
a period of twelve (12) months following any employment termination, the
Participant agrees not to, directly or indirectly, contact, solicit, divert,
appropriate, or call upon, with the intent of doing business with, the customers
or clients of the Bank with whom the Participant has had material contact during
the last year of the Participant’s employment with the Bank, including prospects
of the Bank with whom the Participant had such contact during said last year of
the Participant’s employment, if the purpose of such activity is either (a) to
solicit such customers or clients or prospective customers or clients for a
Competitive Business as herein defined (including, without limitation, any
Competitive Business started by the Participant) or (b) to otherwise encourage
any such customer or client to discontinue, reduce, or adversely alter the
amount of its business with the Bank. The Participant acknowledges that, due to
the Participant’s relationship with the Bank, the Participant will develop, or
has developed, special contacts and relationships with the Bank’s clients and
prospects, and that it would be unfair and harmful to the Bank if the
Participant took advantage of these relationships in a Competitive Business.


5.    Competitive Business. A “Competitive Business,” is an enterprise that is
in the business of offering banking products and/or services, which services
and/or products are similar or substantially identical to those offered by the
Bank during the Participant’s employment with the Bank.


6.    Non-Piracy of Employees. During the Participant’s employment and for a
period of twelve (12) months following any employment termination, the
Participant covenants and agrees that the Participant shall not, directly or
indirectly, within the Territory defined below: (a) solicit, recruit, or hire
(or attempt to solicit, recruit, or hire) or otherwise assist anyone in
soliciting, recruiting, or hiring, any employee or independent contractor (which
shall not include non-exclusive outside vendors) of the Bank who performed work
for the Bank within the last six (6) months of the Participant’s employment with
the Bank or who was otherwise engaged or employed with the Bank at the time of
said termination of employment of the Participant or (b) otherwise encourage,
solicit, or support any such employees or independent contractors to leave their
employment or engagement with the Bank, in either case until such employee or
contractor has been terminated or separated from the Bank for at least twelve
(12) months.


7.    Non-Compete. During the Participant’s employment and for a period of
twelve (12) months following any employment termination, the Participant agrees
not to, directly or indirectly, compete with the Bank, as an officer, director,
member, principal, partner, shareholder (other than a shareholder in a company
that is publicly traded and so long as such ownership is less than five
percent), owner, manager, supervisor, administrator, employee, consultant, or
independent contractor, by working in the Territory (as defined herein) for or
as a Competitive Business in the Territory (as defined herein), in a capacity
identical or substantially similar to the capacity in which the Participant
served at the Bank. The “Territory” shall be defined as the area encompassed by
a 75 mile radius from each of the following locations: (a) 3280 Peachtree Road,
Atlanta, GA 30305; (b) 531 Broad Street, Chattanooga, TN 37402; (c) 1111
Northshore Drive, Knoxville, TN 37919. The Participant acknowledges that the
Bank conducts its business within the Territory, that the Participant performs
services for and on behalf of the Bank within the Territory, and that this
paragraph (and the Territory) is a reasonable limitation on the Participant’s
ability to compete with the Bank.


8.    Acknowledgment. The Participant acknowledges that these covenants and
promises (and their respective time, geographic, and/or activity limitations)
are reasonable and that said limitations are no greater than necessary to
protect said legitimate business interests in light of the Participant’s
position with the Bank and the Bank’s business.



RSA Agreement – Employees without Employment Agreement